Exhibit 10.8
EXECUTION COPY
AMENDMENT No. 8 TO SECURED LOAN AGREEMENT
     AMENDMENT TO SECURED LOAN AGREEMENT (this “Amendment”), dated as of
March 6, 2009, among WESTLB AG, NEW YORK BRANCH (the “Lender”), U.S. BANK
NATIONAL ASSOCIATION, a national banking association (the “Collateral Agent” and
“Securities Intermediary”), LEASE EQUITY APPRECIATION FUND I, L.P., a Delaware
limited partnership (“LEAF” or the “Seller”), LEAF FINANCIAL CORPORATION, a
Delaware corporation (the “Servicer”), LEAF FUNDING, INC., a Delaware
corporation (the “Originator”) and LEAF FUND I, LLC, a Delaware limited
liability company (the “Borrower”).
WITNESSETH:
     WHEREAS, the parties hereto are parties to the Secured Loan Agreement,
dated as of December 31, 2004 (as modified, amended or supplemented from time to
time, the “Secured Loan Agreement”);
     WHEREAS, pursuant to Section 14.04 of the Secured Loan Agreement, the
parties hereto wish to amend the Secured Loan Agreement and hereby agree that
the Secured Loan Agreement is hereby amended; and
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     SECTION 1. Definitions.
     (a) Whenever used in this Amendment, capitalized terms used and not
otherwise defined herein shall have the meanings set forth in Appendix A to the
Secured Loan Agreement.
     (b) Any term that relates to a document or a statute, rule, or regulation
includes any amendments, modifications, supplements, or any other changes that
may have occurred since the document, statute, rule, or regulation came into
being, including changes that occur after the date of this Amendment.
     SECTION 2. Amendments.
     (a) Settlement Procedures. Paragraph seventh of Section 3.03(b) of the
Secured Loan Agreement is hereby amended by deleting it in its entirety and
substituting therefor the following:
          “seventh, from Available Funds and, if Available Funds are
insufficient on or after the Facility Termination Date, from the Reserve Account
Available Amount:
               (1) to the Borrower, an amount not to exceed $57,000, provided,
however, that allocation of funds will be made pursuant to this clause (1) only
(i) if the related Payment Date is on or prior to December 31, 2010, (ii) if,
after giving effect to such allocation, the Borrowing Base exceeds the Total
Outstanding Advances by an

 



--------------------------------------------------------------------------------



 



amount equal to the greater of (A) 10% of the Borrowing Base, and (B)
$4,500,000, and (iii) if the Cumulative Net Loss of all Contracts in the
Securitized Portfolio (including Contracts repurchased for credit reasons) is
less than or equal to the percentage set forth below opposite the applicable
calendar quarter as of the last day of such calendar quarter; provided that,
only for purposes of the determination of this subclause (iii), (x) the
Securitized Portfolio shall be only those Contracts held by the Borrower on
April 1, 2009, and (y) the reference in the definition of Cumulative Net Loss to
“the Closing Date” shall instead be to “April 1, 2009”:

      Calendar Quarter Ending   Cumulative Net Losses June 30, 2009   3.50%
September 30, 2009   4.50% December 31, 2009   5.00% March 31, 2010   5.25%
June 30, 2010   5.50% September 30, 2010   5.75% December 31, 2010   6.25%

     ; and
               (2) to the Lender, the Additional Principal Payment Amount
remaining after allocation of funds pursuant to the preceding clauses;
     (b) Covenants of LEAF. Section 7.02 of the Secured Loan Agreement is hereby
amended by deleting the text of item (jj) thereof and substituting therefor the
word “[Reserved]”.
     (c) Event of Default. Section 8.01 of the Secured Loan Agreement is hereby
amended by deleting the text of Subsections (l), (m), (n) and (w) thereof and
substituting therefor the word “[Reserved]”.
     (d) Change of Control. The definition of Change of Control set forth in
Appendix A of the Secured Loan Agreement is hereby amended by deleting the text
of item (iv) thereof and substituting therefor the following:
          “(iv) any two of the following Persons shall cease to be employed by
any LEAF Party in either (A) the position in which such Person was so employed
as of the Closing Date or (B) a more senior position: Crit DeMent, Miles Herman
and David H. English.”
     (e) Facility Termination Date. The definition of Facility Termination Date
set forth in Appendix A to the Secured Loan Agreement is hereby amended by
deleting it in its entirety and substituting therefor the following:
          “Facility Termination Date” means, March 6, 2009.
     (f) Applicable Margin. Effective as of the date of execution of this
Amendment, the Applicable Margin for all Advances shall be 0.95%, and all
references in the Secured Loan Agreement to the “amount” or “margin” specified
in clause (i) or

2



--------------------------------------------------------------------------------



 



clause (ii) of the definition of “Applicable Margin” as the applicable rate of
interest shall mean and be a reference to the margin provided herein.
     (g) Servicer Advances. Effective as of the date of execution of this
Amendment and notwithstanding Section 3.04 of the Servicing Agreement or Section
12.02(a)(vi) of the Secured Loan Agreement, the Servicer shall not make Servicer
Advances with respect to the Securitized Portfolio.
     SECTION 3. Effective Date. The effective date of this Amendment shall be
February 28, 2009.
     SECTION 4. Representations and Warranties.
     Borrower, LEAF and Servicer each hereby severally certifies as to itself
that its respective representations and warranties set forth in Article VI of
the Secured Loan Agreement (and any other representations and warranties made by
Borrower, LEAF or Servicer in the Secured Loan Agreement) are true and correct
on the date hereof with the same force and effect as if made on the date hereof,
except to the extent such representations and warranties speak specifically to
an earlier date in which case they shall have been true and correct on such
date. In addition, Borrower, LEAF and Servicer each severally represents and
warrants (which representations and warranties shall survive the execution and
delivery hereof) that (a) no unwaived Facility Termination Event (nor any event
that but for notice or lapse of time or both would constitute an unwaived
Facility Termination Event) shall have occurred and be continuing as of the date
hereof nor shall any unwaived Facility Termination Event (nor any event that but
for notice or lapse of time or both would constitute an unwaived Facility
Termination Event) occur due to this Amendment becoming effective, (b) Borrower,
LEAF and Servicer each has the power and authority to execute and deliver this
Amendment and has taken or caused to be taken all necessary actions to authorize
the execution and delivery of this Amendment, (c) no consent of any other person
(including, without limitation, members or creditors of Borrower, LEAF or
Servicer), and no action of, or filing with any governmental or public body or
authority is required to authorize, or is otherwise required in connection with
the execution and performance of this Amendment, other than such that have been
obtained, (d) the Secured Loan Agreement, as amended by this Amendment,
constitutes the legal, valid and binding obligation of Servicer, LEAF and the
Borrower, enforceable against them in accordance with its terms except as the
enforceability thereof may be limited by bankruptcy, insolvency, moratorium,
reorganization and other similar laws of general application affecting
creditors’ rights generally and by general principles of equity (whether such
enforceability is considered in a proceeding in equity or law), and (e) the
execution, delivery and performance of this Amendment will not violate any
provision of any existing law or regulation or any order or decree of any court,
regulatory body or administrative agency or the certificate of formation or the
limited liability company agreement of Servicer, LEAF or Borrower or any
material indenture, agreement, mortgage, deed of trust or other instrument to
which Servicer, LEAF or the Borrower is a party or by which it is bound.
     SECTION 5. Ratification. Upon execution of this Amendment, the Secured Loan
Agreement shall be amended in accordance herewith, and the respective rights,
limitations, obligations, duties, liabilities and immunities of the parties
shall hereafter be determined,

3



--------------------------------------------------------------------------------



 



exercised and enforced subject in all respects to such amendments, and the terms
of this Amendment shall be a part of the Secured Loan Agreement for any and all
purposes. Except as modified and expressly amended by this Amendment, the
Amendment is in all respects ratified and confirmed, and all the terms,
provisions and conditions thereof shall be and remain in full force and effect.
     SECTION 6. GOVERNING LAW. THIS AGREEMENT SHALL, IN ACCORDANCE WITH SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BE GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY CONFLICTS OF
LAW PRINCIPLES THEREOF.
     SECTION 7. Counterparts. For the purpose of facilitating the execution of
this Amendment and for other purposes, this Amendment may be executed
simultaneously in any number of counterparts, each of which shall be deemed to
be an original and together shall constitute and be one and the same instrument.
     SECTION 8. Severability of Provisions. If any one or more of the provisions
or terms of this Amendment shall be for any reason whatsoever held invalid, then
such provisions or terms shall be deemed severable from the remaining provisions
or terms of this Amendment and shall in no way affect the validity or
enforceability of the other provisions or terms of this Amendment.
     SECTION 9. Amendment. This Amendment may be amended or modified from time
to time by the parties hereto, but only by an instrument in writing signed by
each of the parties hereto.
     SECTION 10. Headings. The Section headings are not part of this Amendment
and shall not be used in its interpretation.
[REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the day and year first above written.

            LEAF FUND I, LLC,
as Borrower
      By:   /s/ Miles Herman         Name:   Miles Herman        Title:   VP,
Equipment Leasing        LEASE EQUITY APPRECIATION FUND I, L.P.,
as Seller
      By:   LEAF FINANCIAL CORPORATION,
as General Partner               By:   /s/ Miles Herman         Name:   Miles
Herman        Title:   President/ COO        LEAF FINANCIAL CORPORATION, as
Servicer
      By:   /s/ Miles Herman         Name:   Miles Herman        Title:  
President/ COO        LEAF FUNDING, INC., as Originator
      By:   /s/ Miles Herman         Name:   Miles Herman        Title:   Senior
Vice President     

Amendment No. 8 to Secured Loan Agreement-LEAF I

 



--------------------------------------------------------------------------------



 



            U.S. BANK NATIONAL ASSOCIATION, as
Collateral Agent and Securities Intermediary
      By:   /s/ Diane L. Reynolds         Name:   Diane L. Reynolds       
Title:   Vice President     

Amendment No. 8 to Secured Loan Agreement-LEAF I

 



--------------------------------------------------------------------------------



 



            WESTLB AG, NEW YORK BRANCH, as Lender
      By:   /s/ Matthew F. Tallo         Name:   Matthew F. Tallo       
Title:   Executive Director              By:   /s/ Vesselina Koleva        
Name:   Vesselina Koleva        Title:   Director     

2